Citation Nr: 0533063	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  02-11 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for sleep apnea.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability.

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

4.  Entitlement to service connection for urinary 
incontinence, claimed as secondary to a low back disability.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for tinnitus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1979, with additional service in the Army, Marine 
Corps, and Air Force reserves, including active duty for 
training from January 8, 1975, to July 3, 1975.  As discussed 
below, the dates of the veteran's full service, especially 
his inactive duty for training, are integral to resolution of 
his appeal.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, that denied an application to reopen claims for 
service connection for a low back disability (including L5-S1 
intervertebral disc syndrome) and sleep apnea; and that 
denied service connection for bilateral carpal tunnel 
syndrome, for urinary incontinence due to a low back 
disability, for hearing loss, and for tinnitus.  In September 
2003, the veteran testified before the Board at a hearing 
held at the RO.

In September 2003 correspondence, the veteran also raised 
claims for service connection for a psychiatric disability 
(including depression, dysthymia, and seasonal affective 
disorder) and for tendinitis and bursitis of the arm.  Those 
issues are not before the Board and are referred to the RO 
for appropriate action.  

In May 2005, the RO forwarded to the Board additional 
evidence submitted by the veteran.  The submission was 
accompanied by a waiver of RO consideration.  38 C.F.R. 
§ 20.1304 (2005).

Today's decision by the Board addresses the issue of whether 
new and material evidence has been received to reopen the 
claim for service connection for a low back disability.  As 
discussed below, the Board is concluding that new and 
material evidence has in fact been received to reopen that 
claim; the reopened claim for service connection for a low 
back disability is the subject of the REMAND portion of this 
decision.  The claim as to whether new and material evidence 
has been submitted to reopen of claim of service connection 
for sleep apnea and claims for service connection for urinary 
incontinence due to a low back disability, for bilateral 
carpal tunnel syndrome, and for tinnitus are also addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  With respect to the application to reopen the claim for 
service connection for a low back disability and the claim 
for service connection for hearing loss, all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained, and the appellant has received the 
required notice.

2.  The RO denied service connection for a low back 
disability in a decision in September 1987, which the veteran 
did not appeal and which thus became final.

3.  Evidence submitted since the September 1987 RO rating 
decision was not previously submitted to agency decision 
makers, is not cumulative or redundant and, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of service connection for a low back disability. 

4.  The veteran now has hearing loss in his left ear within 
the regulatory requirements for such disability that was 
first manifested during active duty.


CONCLUSIONS OF LAW

1.  Evidence received since the final September 1987 RO 
decision that denied  service connection for a low back 
disability is new and material, and the claim for that 
benefit is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2005).

2.  Left ear hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in February 2002 and 
August 2003, notice of a decision in May 2002 (with the 
decision dated in April 2002); and a statement of the case in 
May 2002.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The Board is troubled 
by the RO's seeming inability to obtain a complete set of the 
veteran's service medical records.  The record includes 
statements by the RO that the National Personnel Records 
Center (NPRC) had been unable to locate the veteran's service 
medical records and that they may even have been involved in 
a 1973 fire at the NPRC in St. Louis, Missouri.  Such 
statements, however, do not reflect the fact that the 
veteran's active service post-dated the 1973 NPRC fire; 
therefore, they could not logically have been involved in 
that fire.  However, the veteran himself has personally 
submitted copies of his service medical records, as forwarded 
to him by the NPRC in April 2004.  There is no indication 
that the NPRC's response to the veteran's request for service 
medical records was less than complete.  Additionally, in 
view of the favorable outcome on the two issues decided in 
today's decision by the Board, the Board is satisfied with 
the service medical records at this point.  However, in the 
REMAND below, the Board will address the need for additional 
RO development regarding the service medical records.  

The appellant has had an opportunity to respond with 
additional evidence or argument on this ground for denying 
the claims.  He has not produced appropriate evidence, nor is 
there any reasonable possibility that such evidence exists.  
Thus, VA has satisfied both the notice and duty to assist 
provisions of the law.

The Board now turns to the merits of the appeal.

Application to reopen claim for service connection for a low 
back disability

The RO denied a claim for service connection for a low back 
disability in September 1987.  The veteran did not appeal 
that decision, which thus became final.  See 38 U.S.C.A. 
§ 7105 (West 2002).

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The definition of "new and material evidence" was revised 
with respect to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2005).  The revised 
definition applies to this case, because the veteran filed 
his application to reopen this claim in December 2001.  Under 
the applicable definitions, "new evidence" is existing 
evidence not previously submitted to agency decision makers.  
"Material evidence" is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unsubstantiated fact necessary to substantiate the claim.  
"New and material evidence" can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and it 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2005).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).

At the time of the prior final disallowance in September 
1987, the evidence included several medical records relating 
to low back strain due to trauma from a period of inactive 
duty for training on November 17, 1985; September 1986 
reserve examination reports; and a 1987 VA examination.  The 
RO denied service connection for low back strain at that time 
on the ground that the condition had been acute, with no 
residual disability.

The evidence received since the RO's prior final disallowance 
of September 1987 includes the veteran's complete set of 
service medical records, the veteran's correspondence and 
arguments, and post-service medical records describing a 
current lumbosacral spine disorder (L5-S1 spondylolisthesis 
and degenerative disc disease).  

There are also references in some VA medical records from 
2001 suggesting that the veteran injured his low back in 
1977.  At the time of the RO's 1987 disallowance of this 
claim, the RO had primarily addressed whether a 1985 low back 
strain that resulted from an injury during a period of 
inactive duty for training had resulted in any residual 
disability; the RO did not address whether the veteran had 
injured his low back during his period of active service in 
1977.  

On review of this evidence, the Board concludes that there is 
new and material evidence to reopen the claim for service 
connection for a low back disability.

Service connection for hearing loss

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be rebuttably presumed for certain 
chronic diseases, including sensorineural hearing loss, which 
are manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For VA purposes, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the 
auditory system and post- service test results 
meeting the criteria of 38 C.F.R. § 3.385. . . . 
For example, if the record shows (a) acoustic 
trauma due to significant noise exposure in 
service and audiometric test results reflecting an 
upward shift in tested thresholds in service, 
though still not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, and (b) 
post-service audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 3.385, 
rating authorities must consider whether there is 
a medically sound basis to attribute the post-
service findings to the injury in service, or 
whether they are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

On examination in November 1976 (i.e., just prior to entry 
into active duty), the veteran denied having any hearing 
loss, and his hearing was described as normal.  


However, on audiological evaluation in June 1977, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
25
LEFT
5
5
15
45
45

On audiological evaluation in May 1978, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
10
LEFT
5
5
15
45
0

There is no evidence to suggest that the veteran entered 
active duty with any hearing loss in either his left ear or 
his right ear.  38 U.S.C.A. § 1111 (West 2002).  However, the 
audiological evaluations from the veteran's active service 
clearly comport with the regulatory requirements for 
establishing the existence of a hearing loss disability, but 
only with respect to his left ear.  See 38 C.F.R. § 3.385.

Moreover, there is evidence of continuing left ear hearing 
loss disability that comports with the requirements of 
38 C.F.R. § 3.385.  For instance, on periodic examination in 
September 1994, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
40
40
LEFT
15
20
40
65
60

The veteran has submitted records showing that he now has 
diagnoses of hearing loss in both ears.  Additionally, a VA 
doctor wrote in December 2001 that the veteran presented 
"several papers that show he had been treated for hearing 
loss while in the service . . ."  In sum, the Board 
concludes that service connection is warranted for left ear 
hearing loss disability.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a low back disability is reopened, 
and the appeal is granted to this extent only.

Service connection for left ear hearing loss disability is 
granted.


REMAND

In the judgment of the Board, additional development is 
needed with respect to whether new and material evidence has 
been submitted to reopen a claim of service connection for 
sleep apnea, claims for service connection for bilateral 
carpal tunnel syndrome, for urinary incontinence due to low 
back disability, and for tinnitus and the now-reopened claim 
for service connection for a low back disability.

As noted above, the veteran served on active duty from 
November 1976 to November 1979, with additional service in 
the Army, Marine Corps, and Air Force reserves, including 
active duty for training from January 8, 1975, to July 3, 
1975.  There are also documents indicating that he was in 
inactive duty for training (INACDUTRA) on at least November 
17, 1985, when he suffered a low back strain while lifting a 
heavy object. 

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
"active military, naval, or air service."  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  However, because of the way in 
which the term "active military, naval, or air service" is 
defined, different considerations apply to individuals who 
seek service connection based on service in the reserves.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2005).  ACDUTRA is, inter alia, full-time duty in the Armed 
Forces performed by Reserves for training purposes.  
38 C.F.R. § 3.6(c)(1) (2005).  Presumptive periods do not 
apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991).  It follows from this that 
service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA, or from injury incurred or aggravated 
while performing INACDUTRA under 38 U.S.C.A. §§ 101(24), 106, 
1131.

But in this case, the precise dates of the veteran's ACDUTRA 
and INACDUTRA have never been verified.  The veteran has 
submitted numerous enlistment and re-enlistments contracts, 
but none of those documents, let alone the documents that 
have verified the veteran's ACDUTRA in 1975 or his active 
duty from 1976 to 1979, specify when the veteran later served 
on ACDUTRA or INACDUTRA.  The veteran has suggested various 
relationships among his injuries and diseases and has even 
posited that his claimed conditions are related to trauma 
(such as acoustic trauma for hearing loss and tinnitus).  His 
statements, standing alone, are not competent on matters 
involving knowledge of medical principles.  But rather than 
distinguish between what claimed conditions qualify as 
diseases and what conditions qualify as injuries at this 
stage, the Board concludes that establishing the precise 
dates of the veteran's active and reserve duty service is an 
essential first step.  Therefore, on remand, the RO should 
clarify precisely when the veteran served on active duty, on 
ACDUTRA, and on INACDUTRA.  The Board notes that the veteran 
described the years of his reserve service in general terms 
during his September 2003 hearing before the Board and in an 
October 1998 claim.  The RO may wish to refer to these 
descriptions prior to seeking verification of all relevant 
periods of service.

The RO should also obtain a complete set of the veteran's 
service medical records, including all active duty records 
and all records from his various periods of reserve duty.  
The RO should contact all appropriate channels, including the 
NPRC and the veteran's various units with the Army, Marine 
Corps, and Air Force reserves.  

In addition, as noted above, the veteran has submitted 
evidence to reopen his claim for service connection for a low 
back disability, including evidence of an injury resulting in 
low back strain and spasm during INACDUTRA on November 17, 
1985, evidence of low back pain in the years thereafter, and 
evidence of a current lumbosacral spine disorder (L5-S1 
spondylolisthesis and degenerative disc disease).  The 
veteran has also testified that he injured his low back 
during active duty in 1977, while stationed in Okinawa, 
Japan.  On remand, the RO should afford the veteran an 
examination to assess the current nature and severity of his 
claimed low back disorder and to discuss whether there is any 
relationship between the current low back disorder(s) and any 
low back conditions from his service, including any injuries 
while on INACDUTRA.

With regard to the attempt to reopen a claim of service 
connection for sleep apnea, the Board notes that in the April 
2002 rating action on appeal, the RO purported to deny an 
application to reopen a claim for service connection for 
sleep apnea, referring to prior final rating decisions on 
this issue from February 1995 and March 1999.  However, the 
claims folder does not contain any February 1995 RO rating 
decision that denied service connection for sleep apnea.  
Rather, the claims folder contains a February 1999 RO rating 
decision that denied service connection for obstructive sleep 
apnea and a March 1999 RO rating decision that purported to 
deny an application to reopen the claim for service 
connection for sleep apnea.  Once complete service medical 
records are obtained, the claim should be readjudicated.  

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Clarify precisely when the veteran 
served on active duty, on ACDUTRA, and 
on INACDUTRA.  The veteran described the 
years of his reserve service in general 
terms during his September 2003 hearing 
before the Board and in an October 1998 
claim.  The RO may wish to refer to 
these descriptions prior to seeking 
verification of all relevant periods of 
service.

2.  Obtain a complete set of the 
veteran's service medical records, 
including all active duty records and 
all records from his various periods of 
reserve duty.  The RO should contact all 
appropriate channels, including the NPRC 
and the veteran's various units with the 
Army, Marine Corps, and Air Force 
reserves.  

3.  Schedule the veteran for an 
examination to assess the current nature 
and severity of his claimed low back 
disorder and to discuss whether there is 
any relationship between any current low 
back disorder(s) and any low back 
conditions from his service, including 
any injuries while on INACDUTRA (such as 
the November 17, 1985, low back strain 
during INACDUTRA).  Provide the examiner 
with the claims folder.  The examiner 
should discuss the veteran's entire 
medical history relating to low back 
symptoms, findings, and diagnoses. 

4.  Then, readjudicate the claims for 
service connection for a low back 
disability, for bilateral carpal tunnel 
syndrome, for urinary incontinence 
claimed as secondary to a low back 
disability, and for tinnitus and whether 
new and material evidence has been 
submitted to reopen the claim of service 
connection for sleep apnea.  If the 
decision on any of these claims remains 
adverse to the veteran, provide him and 
his representative with a supplemental 
statement of the case and the 
appropriate opportunity for response.  
Then return the case to the Board for 
its review, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO must 
treat these claims expeditiously.  Claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


